Prospectus Supplement February 28, 2017 Putnam Global Energy Fund Prospectus dated December 30, 2016 Effective April 1, 2017, purchases of class B shares will be closed to new and existing investors except by exchange from class B shares of another Putnam fund or through dividend and/or capital gains reinvestment. The following information replaces similar disclosure for the fund under Fees and expenses : The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares ? beginning on page 53 of the fund’s prospectus, in the Appendix to the fund’s prospectus, and in How to buy shares beginning on page II-1 of the fund’s statement of additional information (SAI). Prospectus Supplement February 28, 2017 Putnam Global Consumer Fund Prospectus dated December 30, 2016 Effective April 1, 2017, purchases of class B shares will be closed to new and existing investors except by exchange from class B shares of another Putnam fund or through dividend and/or capital gains reinvestment. The prospectus is supplemented as follows to add information about class T shares. Class T shares of the fund are not currently available for purchase. The front cover page is supplemented to add class T shares to the list of shares to which the prospectus relates, and to indicate that the fund symbol for class T shares is pending. The following information replaces similar disclosure for the fund under Fees and expenses : The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares ? beginning on page 53 of the fund’s prospectus, in the Appendix to the fund’s prospectus, and in How to buy shares beginning on page II-1 of the fund’s statement of additional information (SAI). The following information is added to similar disclosure for the fund under Fees and expenses : Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) Maximum deferred sales charge (load) (as a percentage imposed on purchases (as a of original purchase price or redemption proceeds, Share class percentage of offering price) whichever is lower) Class T 2.50% NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Total annual Total annual fund operating Share Manage- and service Other fund operating Expense reim- expenses after expense class ment fees (12b-1) fees expenses expenses bursement# reimbursement Class T 0.62% 0.25% 0.67%< 1.54% (0.23)% 1.31% < Other expenses are based on expenses of class A shares for the fund’s last fiscal year. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 12/30/2017. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class T $380 $702 $1,047 $2,020 Prospectus Supplement February 28, 2017 Putnam Global Financials Fund Prospectus dated December 30, 2016 Effective April 1, 2017, purchases of class B shares will be closed to new and existing investors except by exchange from class B shares of another Putnam fund or through dividend and/or capital gains reinvestment. The prospectus is supplemented as follows to add information about class T shares. Class T shares of the fund are not currently available for purchase. The front cover page is supplemented to add class T shares to the list of shares to which the prospectus relates, and to indicate that the fund symbol for class T shares is pending. The following information replaces similar disclosure for the fund under Fees and expenses : The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares ? beginning on page 53 of the fund’s prospectus, in the Appendix to the fund’s prospectus, and in How to buy shares beginning on page II-1 of the fund’s statement of additional information (SAI). The following information is added to similar disclosure for the fund under Fees and expenses : Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) Maximum deferred sales charge (load) (as a percentage imposed on purchases (as a of original purchase price or redemption proceeds, Share class percentage of offering price) whichever is lower) Class T 2.50% NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Total annual Expense Total annual fund Share Management and service Other fund operating reimburse- operating expenses after class fees (12b-1) fees expenses expenses ment# expense reimbursement Class T 0.62% 0.25% 1.39% < 2.26% (0.95)% 1.31% < Other expenses are based on expenses of class A shares for the fund’s last fiscal year. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 12/30/2017. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class T $380 $850 $1,345 $2,708 Prospectus Supplement February 28, 2017 Putnam Global Industrials Fund Prospectus dated December 30, 2016 Effective April 1, 2017, purchases of class B shares will be closed to new and existing investors except by exchange from class B shares of another Putnam fund or through dividend and/or capital gains reinvestment. The prospectus is supplemented as follows to add information about class T shares. Class T shares of the fund are not currently available for purchase. The front cover page is supplemented to add class T shares to the list of shares to which the prospectus relates, and to indicate that the fund symbol for class T shares is pending. The following information replaces similar disclosure for the fund under Fees and expenses : The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares ? beginning on page 53 of the fund’s prospectus, in the Appendix to the fund’s prospectus, and in How to buy shares beginning on page II-1 of the fund’s statement of additional information (SAI). The following information is added to similar disclosure for the fund under Fees and expenses : Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) Maximum deferred sales charge (load) (as a imposed on purchases (as a percentage of original purchase price or redemption Share class percentage of offering price) proceeds, whichever is lower) Class T 2.50% NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total Total annual fund Distribution annual fund operating expenses Share Management and service Other operating Expense after expense class fees (12b-1) fees expenses expenses reimbursement# reimbursement Class T 0.62% 0.25% 1.10% < 1.97% (0.68)% 1.29% < Other expenses are based on expenses of class A shares for the fund’s last fiscal year. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 12/30/2017. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class T $378 $789 $1,224 $2,435 Prospectus Supplement February 28, 2017 Putnam Global Technology Fund Prospectus dated December 30, 2016 Effective April 1, 2017, purchases of class B shares will be closed to new and existing investors except by exchange from class B shares of another Putnam fund or through dividend and/or capital gains reinvestment. The prospectus is supplemented as follows to add information about class T shares. Class T shares of the fund are not currently available for purchase. The front cover page is supplemented to add class T shares to the list of shares to which the prospectus relates, and to indicate that the fund symbol for class T shares is pending. The following information replaces similar disclosure for the fund under Fees and expenses : The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares ? beginning on page 53 of the fund’s prospectus, in the Appendix to the fund’s prospectus, and in How to buy shares beginning on page II-1 of the fund’s statement of additional information (SAI). The following information is added to similar disclosure for the fund under Fees and expenses : Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) Maximum deferred sales charge (load) (as a imposed on purchases (as a percentage of original purchase price or redemption Share class percentage of offering price) proceeds, whichever is lower) Class T 2.50% NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total Total annual fund Distribution annual fund operating expenses Share Manage- and service Other operating Expense reim- after expense class ment fees (12b-1) fees expenses expenses bursement# reimbursement Class T 0.62% 0.25% 0.69%< 1.56% (0.26)% 1.30% < Other expenses are based on expenses of class A shares for the fund’s last fiscal year. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 12/30/2017. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class T $379 $705 $1,055 $2,039 Prospectus Supplement February 28, 2017 Putnam Global Telecommunications Fund Prospectus dated December 30, 2016 Effective April 1, 2017, purchases of class B shares will be closed to new and existing investors except by exchange from class B shares of another Putnam fund or through dividend and/or capital gains reinvestment. The prospectus is supplemented as follows to add information about class T shares. Class T shares of the fund are not currently available for purchase. The front cover page is supplemented to add class T shares to the list of shares to which the prospectus relates, and to indicate that the fund symbol for class T shares is pending. The following information replaces similar disclosure for the fund under Fees and expenses : The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares ? beginning on page 53 of the fund’s prospectus, in the Appendix to the fund’s prospectus, and in How to buy shares beginning on page II-1 of the fund’s statement of additional information (SAI). The following information is added to similar disclosure for the fund under Fees and expenses : Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) Maximum deferred sales charge (load) (as a imposed on purchases (as a percentage of original purchase price or redemption Share class percentage of offering price) proceeds, whichever is lower) Class T 2.50% NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Total annual Expense Total annual fund Management and service Other fund operating reimburse- operating expenses after Share class fees (12b-1) fees expenses expenses ment# expense reimbursement Class T 0.62% 0.25% 0.73%< 1.60% (0.29)% 1.31% < Other expenses are based on expenses of class A shares for the fund’s last fiscal year. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 12/30/2017. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class T $380 $715 $1,072 $2,079 Prospectus Supplement February 28, 2017 Putnam Emerging Markets Equity Fund Prospectus dated December 30, 2016 Effective April 1, 2017, purchases of class B shares will be closed to new and existing investors except by exchange from class B shares of another Putnam fund or through dividend and/or capital gains reinvestment. The prospectus is supplemented as follows to add information about class T shares. Class T shares of the fund are not currently available for purchase. The front cover page is supplemented to add class T shares to the list of shares to which the prospectus relates, and to indicate that the fund symbol for class T shares is pending. The following information replaces similar disclosure for the fund under Fund summary — Fees and expenses : The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 13 of the fund’s prospectus, in the Appendix to the fund’s prospectus, and in How to buy shares beginning on page II-1 of the fund’s statement of additional information (SAI). The following information is added to similar disclosure for the fund under Fund summary — Fees and expenses : Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) Maximum deferred sales charge (load) (as a imposed on purchases (as a percentage of original purchase price or redemption Share class percentage of offering price) proceeds, whichever is lower) Class T 2.50% NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Manage- Distribution Total annual Total annual fund Share ment and service Other fund operating Expense operating expenses after class fees† (12b-1) fees expenses expenses reimbursement# expense reimbursement Class T 0.99% 0.25% 1.00%< 2.24% (0.55%) 1.69% † Management fees reflect a performance adjustment. The fund’s base management fee is subject to adjustment, up or down, based on the fund’s performance relative to the performance of the MSCI Emerging Markets Index (ND). For the most recent fiscal year, the fund’s base management fee prior to any performance adjustment was 0.923%. < Other expenses are based on expenses of class A shares for the fund’s last fiscal year. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through December 30, 2017. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class T $418 $881 $1,371 $2,719
